PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/205,643
Filing Date: 30 Nov 2018
Appellant(s): Chau et al.



__________________
Daniel Hammond
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/03/2020.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
35 U.S.C. § 103(a) rejections of claims 5 and 6 under Sugaya (US 2017/0061643), Deng et al (US 2013/0111337), Billeter et al (US 2014/0267271), Diard (US 2014/0055470), and Tran (US 2011/0211036).
35 U.S.C. § 103(a) rejections of claims 13 and 14 under Sugaya (US 2017/0061643), Billeter et al (US 2014/0267271), Deng et al (US 2013/0111337), and Tran (US 2011/0211036).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. § 103(a) rejections of claims 1, 3, and 16 under Sugaya (US 2017/0061643), Deng et al (US 2013/0111337), and Billeter et al (US 2014/0267271).
35 U.S.C. § 103(a) rejection of claim 2 under Sugaya (US 2017/0061643), Deng et al (US 2013/0111337), Billeter et al (US 2014/0267271), and Diard (US 2014/0055470).
35 U.S.C. § 103(a) rejections of claims 5-6 and 17 under Sugaya (US 2017/0061643), Deng et al (US 2013/0111337), Billeter et al (US 2014/0267271), Diard (US 2014/0055470), and Tran (US 2011/0211036).

35 U.S.C. § 103(a) rejection of claim 8 under Sugaya (US 2017/0061643), Billeter et al (US 2014/0267271), Deng et al (US 2013/0111337), Tran (US 2011/0211036), and Diard (US 2014/0055470).
35 U.S.C. § 103(a) rejections of claims 10 and 20-22 under Sugaya (US 2017/0061643), Billeter et al (US 2014/0267271), Deng et al (US 2013/0111337), Tran (US 2011/0211036), and Kraft et al (US 2018/0232900).

(2) Response to Argument1
Appellants repeatedly contend that a certain claim limitation should not be given so broad a meaning as the Examiner alleges. App. Br. 12-14, 16, 18.  However, because Appellants have the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.").  Furthermore, “understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a 	

A. A Generic-Purpose Computer Is An Analytics Appliance.
	
	Appellants argue module 21 within server 10 of Sugaya is not an “appliance” consistent with a broadest reasonable interpretation consistent with the specification because it is a general-purpose computer and not “a type of hardware device that is dedicated to a specific function”.  App. Br. 12-13.  Examiner respectfully disagrees. 
The claim recites “wherein the second computing device is an analytics appliance configured to generate multi-dimensional feature vectors.”  Based on the claim limitation, appliance has a specific function to generate multi-dimensional features, but the function does not limit appliance to only be capable of performing that specific function.  Plain meaning of appliance to those of ordinary skill art would be a device capable of performing a specific task and, under the broadest reasonable interpretation, Sugaya’s module 21 within server 10 performs generating multi-dimensional features thereby teaching the asserted claim limitation. 

B. The Limitations of "a Second Computing Device Housed in a Second Enclosure Different Than the First Enclosure" Are Disclosed in Sugaya, Deng and Billeter

	Appellants argue that there is a “gapingly deficient in explaining how the enclosure-related limitations are met by the applied combination” because none of the prior arts teach "a second computing device housed in a second enclosure different than the first enclosure."  App. Br. 13-14.  Examiner respectfully disagrees.
Sugaya discloses a system that comprises of camera 200, object recognition server 10 (second computing device), and user terminal 100 (VMS and first computing device), which are all in separate enclosures.  Sugaya: Figs. 4, 6, and ¶¶103, 108-113.
C. Dependent claim 2
Dependent claim 2 is rejected as unpatentable under 35 U.S.C. § 103 over Sugaya, Deng, Billeter and further in view of Diard for at least the rejection recited in claim 1. 

D. Dependent claim 3
Dependent claim 3 is rejected as unpatentable under 35 U.S.C. § 103 over Deng and further in view of Billeter for at least the rejection recited in claim 1. 
Appellants further argue that Sugaya does not disclose a “network video recorder” because “a broadest reasonable interpretation of the term NVR does not provide so broad a meaning as the Examiner alleges, which seems to be anything capable of storing video data.”  App. Br. 14. Examiner respectfully disagrees. 
As argued above, it is important not to import into a claim limitations that are not part of the claim.  Claim 3 merely states “network video recorder” and fails claim any detailed description of network video recorder.  "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) ("In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.").  Without any detailed description of a network video recorder, a person having ordinary skill in the art would have interpreted a network video 

G. Dependent claim 8
Dependent claim 8 is rejected as unpatentable under 35 U.S.C. § 103 based on the same reasoning as stated in section A. 

H. Dependent claim 9
Dependent claim 9 is rejected as unpatentable under 35 U.S.C. § 103 based on the same reasoning as stated in section A. 

I. Dependent claim 10
Dependent claim 10 is rejected as unpatentable under 35 U.S.C. § 103 based on the same reasoning as stated in section A. 

J. Dependent claim 11
Dependent claim 11 is rejected as unpatentable under 35 U.S.C. § 103 based on the same reasoning as stated in section D. 

M. Dependent claim 16
Dependent claim 16 is rejected as unpatentable under 35 U.S.C. § 103 based on the same reasoning as stated in section A. 
N. Dependent claim 17
Appellants contend “a broadest reasonable interpretation of the term ‘multi-dimensional vehicle feature vectors’ does not provide so broad a meaning as the Examiner alleges.” Examiner respectfully disagrees. 
As argued above, it is important not to import into a claim limitations that are not part of the claim.  Claim 3 merely states “network video recorder” and fails claim any detailed description of network video recorder.  "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) ("In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.").  Claim 19 merely states that multi-dimensional vehicle feature vectors are generated without any further description.  Multi-dimensional vehicle feature vectors are interpreted as any two or three dimensional feature vector that represents a vehicle.  Tran discloses classifying human being and vehicle and identifying certain identifiable features of an object such as human face or license plate.  Tran ¶42.  Tran performs the classifying and identifying process based on vector indicating facial and body features, wherein the body feature comprises of at least 2D feature vectors. Tran ¶¶100-102.


O. Dependent claim 18
Dependent claim 18 is rejected as unpatentable under 35 U.S.C. § 103 based on the same reasoning as stated in section A. 

P. Dependent claim 19
Dependent claim 19 is rejected as unpatentable under 35 U.S.C. § 103 based on the same reasoning as stated in section N. 

Q. Dependent claim 20
Dependent claim 20 is rejected as unpatentable under 35 U.S.C. § 103 based on the same reasoning as stated in section I. 

R. Dependent claim 21
Appellants contend that “nothing in paras. 0042 and 0100 of Tran amount to ‘wherein the additional chip is a sub-object’.” Examiner respectfully disagrees. 
Tran discloses classifying an object as a vehicle then further recognizing vehicle license plate as a sub-object. Tran: ¶42. 

S. Dependent claim 22
Dependent claim 22 is rejected as unpatentable under 35 U.S.C. § 103 based on the same reasoning as stated in section R. 



Respectfully submitted,
/JOON KWON/Examiner, Art Unit 2486                                                                                                                                                                                                        
Conferees:
/FABIO S LIMA/Primary Examiner, Art Unit 2486  
                                                                                                                                                                                                      /JAMIE J ATALA/Supervisory Patent Examiner, Art Unit 2486                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rather than reiterate the arguments of the Appellants and the Examiner, the Appeal Brief (filed 12/03/2020, “App. Br.”), the Final Action (mailed 7/23/2020, “Final Act.”), and the Specification (filed 11/30/2018, “Spec.”) for their respective details.